ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Fast Works Company for General Trading Ltd. )           ASBCA No. 63014
                                            )
Under Contract No. W56KGZ-21-P-6000         )

APPEARANCE FOR THE APPELLANT:                           Mr. Mezgin Saeed Mohsin
                                                         CEO

APPEARANCES FOR THE GOVERNMENT:                         Scott N. Flesch, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Weston E. Borkenhagen, JA
                                                        CPT Timothy M. McLister, JA
                                                         Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63014, Appeal of Fast Works
Company for General Trading Ltd., rendered in conformance with the Board’s Charter.

       Dated: October 19, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals